 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmyxIndustries,Inc.andLocal Union No.2733 of theUnited Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO. Case 17-CA-4466June 21, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn March 1, 1971, Trial Examiner Maurice S. Bushissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and was engag-ing in certain unfair labor practices, and recommend-ing that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter Respondent filed ex-ceptions to the Trial Examiner's Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,Amyx Industries, Inc.,West Plains,Missouri, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH, Trial Examiner: The sole issue underthe complaint herein is whether Amyx Industries, Inc., Re-spondent, discharged employee J. D. Hobbs' because of hisactivities on behalf of the above-named Union, the ChargingParty, in violation of Section 8(a)(3) and (1) of the NationalThese findings and conclusions are based, in part, upon credibility reso-lutions to which the Respondent has excepted,alleging that the Trial Exam'met was biased and prejudiced After a careful review of the record weconclude that the Trial Examiner's credibility findings are not contrary tothe clear preponderance of relevant evidence.Accordingly,we find no basisfor disturbing those findings and reject the charge of bias and prejudice onthe part of the Trial ExaminerStandard Dry Wall Products,Inc.,91 NLRB544, enfd 188F 2d 363 (C.A. 3).'Hobbs has no given or middle name He is known simply as J. D Hobbs.Labor Relations Act. Respondent's answer denies the allegedunfair labor practices.The complaint was issued on December 8, 1970, pursuantto the' charge filed by the Union on October 14, 1970, andserved upon Respondent,on the same date.The case was tried before me at West Plains, Missouri, onJanuary 14, 1971. By agreement of the parties, the case wassubmitted on oral argument presented at the conclusion ofthe taking of testimony.Upon the entire record and from my observation of thewitnesses make the following:FINDINGS OF FACTI. JURISDICTIONAL FINDINGSRespondent is a Missouri corporation, engaged in themanufacture of chairs and dinette tables with its place ofbusiness and factory at West Plains, Missouri. In the courseand conduct of its business operations, the Respondent annu-ally purchases goods valued in excess of $50,000 directly fromsources outside the State of Missouri, and annually sellsgoods valued in excess of $50,000, directly to purchaserslocated outside the State of Missouri. Respondent admits thatit is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act. The Union is a labororganization within the meaning of the Act.IITHE UNFAIR LABOR PRACTICESA. Background-Strike at Parent CompanyDuring the Events Here InvolvedRespondent came into existence some 5 years ago as asubsidiary of Amyx Manufacturing Company, Inc., the par-ent company. The latter is engaged in the manufacture offurniture parts such as legs for TV sets which it sells tomanufacturers of TV sets in contrast to Respondent's opera-tions which is the manufacture of chairs and dinette sets.The Respondent has never operated a union shop. On theother hand, the parent company has been under a collective-bargaining contract with the same Union, the Charging Partyherein, which has sought to organize Respondent's plant atthe times here pertinent. The complaint herein, although itmentions the described relationship between the two compa-nies, is directed exclusively against the Respondent.Upon the expiration of the collective-bargaining agreementthat the parent company had with the Union on September30, 1970, the employees of the parent company went on strikeand stayed on strike until October 21, 1970,2 when a newcollective-bargaining contract was entered into between theparent company and the Union. The contract was signed byOrin Amyx as vice president of the parent company who isalso vice president of Respondent.B. Chronology of Events, IncludingDischarge of J. D. HobbsHobbs began his employment with Respondent in October1967 and was discharged some 3 years later on October 1,1970. The Company has three departments; a mill depart-ment, an assembly department, and a finishing department.It is part of the function of the mill department to sand thefurniture parts in preparation for its finishing in the finishingdepartment. The mill employs approximately 12 sanders.James Phipps and Leonard Johnson are foreman and assis-tant foreman, respectively, of the mill department. Hobbs2Erroneously shown in the transcript of the record as September 21,1970. Respondent's motion to change the date to October 21, 1970, isgranted.191 NLRB No. 77 AMYX INDUSTRIES,INC.385began his employment with Respondent as a sander at $1.40per hour.In the spring of 1969 Hobbs became leadman of thesanding division of the mill department at the recommenda-tion of Phipps at an hourly wage of $1.87, the highest paidto any sander.As leadman,Hobbs both worked at his ownmachine and taught and instructed the other sanders how tohandle their machines.One of the Respondent's sanders is Ralph Barton,age 19.His father, whose full name is also Ralph Barton,works atthe nearby plant of the parent company. Someday prior toHobbs' discharge,Barton's father,then among others onstrike against the parent company,asked his son, Ralph, if theplant he worked in had a union and upon receiving a negativereply told him it would help settle the strike at the parentcompany if Respondent also had a union and asked him tosee what he could do about getting the Union started at theRespondent's plant.On September 29, 1970,young Barton approached Lead-man Hobbs about getting the Union started at Respondent'splant.Hobbs agreed.That day he contacted eight of thesanders in his division about getting the plant organized andthen or the next day invited them to attend a union meetingto be held in the evening of September 30 at the premises ofthe American Legion Hall on the outskirts of West Plains.Arrangements for the meeting place had been made by anemployee of the parent company, Claude Robinson, whoafter having made the arrangements,conveyed the informa-tion about the location of the meeting place to Hobbs' broth-er-in-law,Ralph Fare,who was one of the sanders whoworked under Hobbs.Among the sanders Hobbs contacted was Ray Price. Priceimmediately expressed extreme hostility to having any unionin the plant and stated that he would rather quit than join aunion.Later that same day Price,who was working with ForemanPhipps on a shaper machine'at a location adjacent to thesanding division,walked over to Hobbs and quizzed him on"Who was wanting a union?"Hobbs, now fully aware ofPrice's bitterness towards unions, answered,"Do you thinkI would tell you?" Thereupon Price returned to where he hadbeen working with Foreman Phipps on the shaper.Phipps leftthe plant early that day without explanation.The next day, October 1, Price asked Hobbs what hadhappened the previous night at the union meeting. Hobbsreplied evasively that he(Hobbs)was "going to be presidentof it [the Union]."The night union meeting of September 30 was poorly at-tended. It took place not at the Legion Hall but in an automo-bile at the roadside along the hall. The only employees of theRespondent present at the meeting were Hobbs, his brother-in-law,Fare, and Leland Grisham who works in Respond-ent's assembly department,and not in the mill department.The only others in attendance were the aforementioned strik-ing employee of the parent company, Claude Robinson andDick Wolfe,the president of the local or Charging Partyherein.Thus there were only three employees of the Respond-ent and two outsiders at the meeting.The next day,October 1,was payday.At quitting timeForeman Phipps told Hobbs that Plant Manager CottonCasada wanted to see him and-directed him to his office.There Casada discharged Hobbs and handed him two pay-checks, one for the current week and one for withheld pay.Casada told Hobbs he was being discharged because his workattitude and work was not satisfactory.'A shaper machine shapes the seat of wooden chairsAt the trial Casada disclaimed any knowledge of Hobbs'involvement with the Union at the time of his discharge andjustified his termination solely on the ground of his change inattitude towards his work and the amount of time he spenttalking instead of working.Casada also justified the decisionto terminate Hobbs on the ground of that "leadman are inprimary training for assistant foreman." He testified that hehad finally decided that Hobbs "could not go any further[than leadman]and that he had had a change of attitude, achange in work habits,and we knew that if he did not wantto be leadman we could not break him back from leadman,because of his temperment."As to the accusation that Hobbs was spending too muchtime talking,Casada conceded that as leadman it was Hobbs'duty to teach and instruct the men who worked in the sandingdivision on how to do a job and that this involved talking tothem.On cross-examination Casada admitted that although hehad discharged Hobbs because of the alleged unsatisfactorywork performance and work habits,he had never at any timeprior to Hobbs' determination spoken to him to give himwarning that his work was not satisfactory or to advise himof what he had to do to make his work satisfactory.Casada further admitted that he had never at any time hadoccasion to ask Foreman Phipps to speak to Hobbs for thepurpose of taking him to task for the poor quality of his workor work attitude or to warn him that unless he improved hewould be separated from the Company.Casada conceded that Hobbs'termination was not broughtabout by any specific incident in Hobbs' day-to-day workperformance.His testimony also shows that contrary to nor-mal practice he did not consult with Hobbs' foreman or seekhis recommendation before he called Hobbs in to terminatehim. Casada is in daily consultation with Orin Amyx at theplant of the parent company where the employees were onstrike at the time of Hobbs' union activities at Respondent'splant.Hobbs was discharged notwithstanding Casada's ap-preciation of the fact that the position of a leadman is anessential and integral part of the operation of the plant whichrequires a great deal of experience.At the time of the trialsome 3 months after Hobbs'discharge the Respondent hadnot as yet promoted any of the sanders in its employment toleadman.Foreman Phipps in his testimony was equally vague onwhat,if anything, he found wrong with Hobb's work or workattitude.He admits that Hobbs became leadman on hisrecommendation and that he recommended Hobbs for thepromotion because he had more experience on the six sandmachines in the plant than any other employee in the sandingdivision.His only criticism of Hobbs was that he "had atendency to lag on his work." During his extensive cross-examination,Phipps was unable to detail or describe justwhat he found wrong with Hobbs'work or work attitude. Histestimony shows that he never had occasion to reprimandHobbs or correct him for any serious faults in his work orwork attitude.He did not relate a single incident in Hobbs'work experience for which he found it necessary to reprimandor citicize Hobbs.When Phipps was cross-examined on whether he hadknowledge of Hobbs' union activities prior to the dischargethrough employee Ray Price, he was evasive.He admittedworking with sander Price on September 30 on a shapermachine near the sanding machines.As previously shown,Hobbs had spoken to Price on September 30 about getting aunion into the plant to which Price had reacted with extremehostility.When Phipps was asked on cross-examination onwhether Ray Price on September 30 had ever indicated tohim that some of the men were talking about organizing the 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant, Phipps said "Well, if he did, it left me because I cer-tainlydon't remember him ever mentioning it." Whenpressed oncross-examinationas to whether Price mentionedsomething about Hobbstalkingto him aboutgetting a unionstarted at the plant, Phipps did not flatly deny that he hadreceived such information from Price, but merelysaid, "Icertainly don't remember it." Froma closeand careful studyof Phipps' testimony and from demeanor factors, the Exam-iner finds that Phipps acquired knowledge of Hobbs' unionactivities through Price almost immediately after such activi-ties had started and prior to Hobbs' discharge.Leonard Johnson, age 54, a carpenter by trade, testified asa rebuttalwitnesson behalf of General Counsel. For morethan 3 years, he had been assistant foreman of the mill depart-ment working under Foreman Phipps. Prior to becomingassistantforeman, he was leadman in the sanding division,the job that Hobbs had before his termination.As assistant foreman, Johnson had supervision of Hobbs.His testimony shows that he worked very closely with Hobbs.Asked what kind of work Hobbs did prior to his dischargeas leadman, Johnson replied "I'd class his work good." Histestimony further shows that he never had any reason to bedissatisfied with his work or his attitude to his work. Histestimony also shows he never at any time had occasion tocomplain to Foreman Phipps about Hobbs' work as a lead-man or work attitude. As a result of working very closelywith Hobbson a sanding machine,Johnson stated that hehadconfidence in Hobbs' work. He never found it necessary toconstantly check Hobbs' work. Asked by General Counselwhether Hobbs' work was better than average, Johnson re-plied "On some things he is better than average; other thingshe wouldn't have, been any better on." I fully credit all ofJohnson's testimony.Discussion and ConclusionsThe record as a wholeleaveslittle doubt that Respondenthad knowledge of Hobbs' brief efforts to organize the plantprior to his abrupt discharge on October 1, 1970. It is clearby inference from the record that sander Price, was the "leak"to the Company of Hobbs' activities. Price was one of theeight sanders Hobbs had contacted on September 29, 1970,for supportin gettingthe Union started in the plant. Priceimmediately expressed bitter opposition to having any unionat theplant.That same day Price left the side of ForemanPhipps with whom he had been working on a shaping ma-chine to ask Hobbs "Who was wanting the Union" at theplant.When Hobbs refused to give him this information,Price returned to the side of Phipps to continue working onthe shaper machine. That day Phipps left the plant earlywithout explanation. The next day Price asked Hobbs whathad happened at theunion meetingthe previous night. It isinferred from these facts that the Respondent acquired al-most immediateknowledge of Hobbs' union activities fromPrice to whom a union is anathema. Knowledge of Hobbs'union activities is also attributed to the Respondent under the"the small plant" theory as the division in which Hobbsworked consisted of only' 12 employees of whom he contacted8 for their support for the Union.Wiese Plow Welding Co.,Inc.,123 NLRB 616, 618.The record also compels the conclusion that Hobbs wasfired because of his union activity and not forcause as con-tended by Respondent. This is borne out by a number offactors. Among these are thetiming andabruptness of Hobbs'discharge within 3 days and at the very. first payday after hehad started his union activities, the fact that he was trying toget aunion started at Respondent's plant while there was abitter strike in progress at the plant of the parent companyin the samecity, the fact that Respondent's plant managerCasada was in daily contact with Orin Amyx who is vicepresident of both the Respondent and the parent company,the fact that Hobbs was never given any notice or warning ofthe alleged deficiencies in his work or work attitude prior tohis discharge, and the spuriousness. of Respondent's conten-tion that Hobbs was fired because of poor job performanceand work attitude. On the latter, neither Plant ManagerCasada or Foreman Phipps were able to come up with anyspecific incidents which showed deficiencies in Hobbs' workor work attitudes. Normally when an employee's work is notsatisfactory, management will call in the employee to tell himthat he must mend his ways or else there would have to bea separation of service. Nothing of the sort happened prior toHobbs' termination. The records shows that he was neverreprimanded,or called in for any disciplinary reasons what-ever by either Casada or Phipps. On the contrary, the cred-ited testimony of Assistant Foreman Johnson shows thatthere was nothing wrong with Hobbs' work or work attitudewhich he was in a better position, to judge than any othersupervisor because he worked so closely with Hobbs. Fromthe testimony of Casada and Phipps,,despite their attempt toshow otherwise, and that of Johnson, it not only appears thatthere was nothing wrong with Hobbs' work and work attitudebut that he was a good and conscientious worker and lead-man.I find and conclude that the reasons given for Hobbs' ter-mination were pretextual and that the real motivation for hisdischarge was the fact that he was trying to startup a unionat the plant of Respondent at the same time that the parentcompany was having serious trouble with'striking employeesat its plant in the same city.Upon the basis of the foregoing findings of fact and uponthe record as a whole, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce andthe Union is a labor organization within the meaning of theAct.2. By discharging J. D. Hobbs for engaging in union activi-tiesRespondent has engaged in an unfair labor practicewithin the meaning of Section 8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(3) and (1) of the Act, itwill be recommended that it cease and desist therefrom andtake certain-affirmative action designed to effectuate the pur-pose of the Act, including the offer of reinstatement of J. D.Hobbs, with backpay computed in the manner set forth inF.W. Woolworth Company,90 NLRB 289, with interestadded thereto in the manner set forth inIsis Plumbing &Heating Company,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,the following is recommended:°' In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusion, and Order, and all objections thereto shallbe deemed waived for all purposes. AMYX INDUSTRIES, INC.ORDERRespondent Amyx Industries, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from discouraging membershi in LocalUnion No. 2733 of the United Brotherhood of Carpentersand Joiners of America, AFL-CIO, or any other labor orga-nization, by discharging or otherwise discriminating in re-gard to the hire or tenure of employment of employees, or anyterm or condition of employment.2. Take the following affirmative action which will effectu-ate the policies of the Act:(a) Offer J. D. Hobbs immediate and full reinstatement tohis former job or, if that job no longer exists, to a substantiallyequivalent position without prejudice to his seniority or otherrights and privileges, and make him whole for loss of earningsin accordance with the provisions of this Decision entitled"The Remedy."(b)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.(c)Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payrollrecords and all other records necessary to analyze and giveeffect to the backpay requirements hereof.(d) Post at its plant and office in West Plains, Missouri,copies of the attached notice marked "Appendix. "I Copies ofsaid notice, on forms to be furnished by the Regional Directorfor Region 17, after being duly signed by Respondent's repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 17, in writing,5In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."387within 20 days from the date of receipt of this Decision, whatsteps have been taken to comply herewith.'6In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read: "Notifythe Regional Director for Region 17, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer to J. D. Hobbs full reinstatement to hisold job or, if that job no longer exists, to a substantiallyequivalent position without prejudice to his seniority orother rights, privileges, or working conditions, and WEWILL pay him for any loss that he has suffered becausewe fired him.WE WILL NOT discourage membership in LocalUnion No. 2733 of the United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, or any otherlabor organization, by firing or otherwise discriminatingagainst any of our employees because of their unionactivities.WE WILL notify J. D. Hobbs, if presently serving inthe Armed Forces of the United States, of his right to fullreinstatement, upon application, in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge fromthe Armed Forces.AMYXINDUSTRIES,INC.(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.,Any questions concerning this notice or compliance withitsprovisionsmay be directed by the Board's Office, 610Federal Building, 610 East 12th Street, Kansas City; Mis-souri 64106, Telephone 816-374-5181.